IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                    :   NO. 522
 MAGISTERIAL DISTRICTS WITHIN THE                 :
 16th JUDICIAL DISTRICT OF THE                    :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                     :




                                          ORDER

PER CURIAM


       AND NOW, this 4th day of November, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 16th Judicial District (Somerset County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 16-3-02, 16-3-03, 16-

3-05, and 16-3-06, within Somerset County, to be effective January 1, 2023, is granted;

and that the Petition, which also provides for further realignment of Magisterial District 16-

3-03 and realignment of 16-3-01, within Somerset County, to be effective January 1,

2024, is granted.

Said Magisterial Districts shall be as follows:

 Magisterial District 16-3-01                             Benson Borough
 Magisterial District Judge Susan Mankamyer               Boswell Borough
                                                          Hooversville Borough
                                                          Jennerstown Borough
                                                          Stoystown Borough
                                                          Conemaugh Township
                                                          Jenner Township
                                                          Lincoln Township
                                                          Quemahoning Township
Magisterial District 16-3-02                    Central City Borough
Magisterial District Judge William E. Seger     Indian Lake Borough
                                                Paint Borough
                                                Shanksville Borough
                                                Windber Borough
                                                Ogle Township
                                                Paint Township
                                                Shade Township
                                                Stonycreek Township


Magisterial District 16-3-03                    Until 12/31/2023:
Magisterial District Judge Kenneth W. Johnson   Somerset Borough
                                                Lincoln Township
                                                Somerset Township
                                                After 12/31/2023:
                                                Somerset Borough
                                                Somerset Township


Magisterial District 16-3-05                    Casselman Borough
Magisterial District Judge Sandra L. Stevanus   Confluence Borough
                                                New Centerville Borough
                                                Rockwood Borough
                                                Seven Springs Borough
                                                Ursina Borough
                                                Black Township
                                                Jefferson Township
                                                Lower Turkeyfoot Township
                                                Middlecreek Township
                                                Milford Township
                                                Upper Turkeyfoot Township
Magisterial District 16-3-06                     Addison Borough
Magisterial District Judge Douglas McCall Bell   Berlin Borough
                                                 Callimont Borough
                                                 Garrett Borough
                                                 Meyersdale Borough
                                                 New Baltimore Borough
                                                 Salisbury Borough
                                                 Wellersburg Borough
                                                 Addison Township
                                                 Allegheny Township
                                                 Brothersvalley Township
                                                 Elk Lick Township
                                                 Fairhope Township
                                                 Greenville Township
                                                 Larimer Township
                                                 Northampton Township
                                                 Southampton Township
                                                 Summit Township